Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 01/13/2022 has been made of record and entered.  Claims 12-15, 19, & 24-25 have been amended.  Claims 26-27 have been canceled.  Claim 28 has been added.
	Claims 1-25 & 28 are currently pending in this application.

Status of Withdrawn Claim(s)
2.	Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2021.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 12-25 & 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
A.	Regarding claim 12, it would appear that “a surfactant” is not particularly pointed out in the instant claim, thus renders the claim vague and indefinite.
B.	Regarding claim 12, the phrase “wherein the mixture has a material absence of a separately added reducing agent” is unclear as to what applicants intend, thus renders the claim vague and indefinite.  What “material” is intended?  Such material is not particularly pointed out in the claim.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 12-17, 19-22, & 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 10,543,536 B2) taken together with Bisson et al. (US 8,652,232 B2).
	Kim et al. ‘536 discloses a method for fabricating metal nanoparticles, the method comprising forming a solution comprising: a solvent, a first metal salt, a second metal salt, a first surfactant and a second surfactant which forms micelles together with the first surfactant in the solvent; and forming metal nanoparticles comprising a hollow core by adding a reducing agent to the solution, etc. (See col. 23, claim 1).  The first surfactant and the second surfactant are an anionic or cationic surfactant (See col. 24, claim 10).  The first metal salt and the second metal salt are each independently a nitrate, a halide, a hydroxide or a sulfate of the metal (See col. 24, claim 16).  The first metal ion or the second metal ion and each independently an ion of a metal selected from the group consisting of platinum (Pt), palladium (Pd), vanadium (V), tungsten (W), cobalt (Co), iron (Fe), selenium (Se), nickel (Ni), bismuth (Bi), tin (Sn), chromium (Cr), titanium (Ti), gold (Au), cerium (Ce), silver (Ag), and copper (Cu) (See col. 24, claim 21).  The method is carried out at room temperature (See col. 24, claim 18).  Specifically, 4oC to 35oC, and more specifically 12oC to 28oC (See col. 15, lines 5-8).  The solvent comprises water (See col. 24, claim 17).  See also entire reference for further details.
	Kim et al. ‘536 teaches a similar method of making a composition as being claimed, except for the step of “incorporating the aqueous dispersion into a carrier to provide an impregnated carrier”.
	However, this step appears known and taught by the Bisson et al. ‘232 reference.  Specifically, Bisson et al. ‘232 discloses a method of preparing supported palladium nanoparticles, wherein after reduction of the volume of the solution, the palladium nanoparticles obtained were deposited onto an alumina by dry impregnation, and the catalyst formed was then washed and dried overnight at 30oC (See col. 14, Example 1, lines 59-66).
	Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was to modify the method of Kim et al. ‘536 by adding “an alumina” support as taught by Bisson et al. ‘232 to obtain a supported bi-metallic nanoparticle catalyst because “alumina” is a known and useful catalyst support for enhancing and improving the mechanical strength of the catalyst structure.
	With respect to the claimed calcination temperature, while neither Kim et al. ‘536 nor Bisson et al. ‘232 teaches to calcine their catalysts, Examiner considers calcining of a catalyst at a temperature range of 250oC to 600oC and for a heating period of up to 24 hrs (as recited in the instant claim 15) is conventional and prima facie obvious to a person having the level of ordinary skill in the art in order to remove the impurities and thus result in a high purity catalyst material.

Allowable Subject Matter
5.	Claims 18 & 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Applicants’ Arguments
6.	The remarks filed on 01/13/2022 have been fully reviewed and considered, and the arguments are not deemed persuasive in view of the new ground of rejection(s) and/or objection(s) above.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
8.	Claims 1-25 & 28 are pending.  Claims 1-11 remain withdrawn due to nonelected (distinct) invention(s).  Claims 12-25 & 28 are rejected.  No claims are allowed.


Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
March 04, 2022